DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is a notice of allowability in response to Remarks and Amendments filed on 4/15/2022, and approved terminal disclaimer on 4/18/2022.  Claims 2-21 are allowed.


Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 4/15/2022 cancelled no claim.  Claim 1 has been previously cancelled. No claims were amended. No new claims are added.  Claims 2-21 are examined and allowed.


Terminal Disclaimer
The terminal disclaimer filed 4/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application numbers 12/905225, now Patent No. 10, 248, 958 has been reviewed and approved on 4/18/2022.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are deemed to be allowed in light of the amendment and argument filed on 7/30/2021, and an approved Terminal Disclaimer approved on 4/18/2022.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


                                        Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

Applicant’s amendment and arguments presented on page 7 (Remark filed on 7/30/2021) are deemed to be persuasive as the combination of elements, the claim as a whole, operates and integrates into a practical application of reciting a specific way of controlling, tracking external content presented within the email messages, and detecting when a user has received and/or viewed email messages that do not rely upon the display of an embedded image from an HTML-formatted email, thus,

improving preventing and filtering out spam messages out of email traffic in a specific way that is more than conventional email filtering/detecting.   As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    
After reviewing the Applicant’s disclosure as well as the amended claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical application. 

Applicant’s Specification [0044-0046] notes that filtering harmful/spam messages, and detecting when a user has received and/or viewed email messages that do not rely upon the display of an embedded image from an HTML-formatted email
to be a non-conventional and non-routine arrangement, as well as a technical solution to a technical problem.

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following improvements to the computer-related technology or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    


Additionally, upon further search, and for the reasons presented by Applicant, claims 2-21 are deemed to be allowable over the prior art of record.

The Examiner notes that the previously applied reference of Lynn (US 2005/0038861), was directed towards the entirety of the claimed subject matter and was the best reference known to one of ordinary skill in the art to address the instant claims (as well as the additional references of Leonard (US 2009/0106557), Banjara et al. (US 2009/0077182). 

The Examiner notes that as the current claims, and more particularly the temporal ordering and multiple server arrangement/collaboration of the mail delivery, the vending and integrating of external content into a given email, message authentication, the particular controlling treatment, handling and processing instructions subsequent to message analysis, and external content tracking has been deemed a novel approach.

While Lynn discloses a clear e-mail system which integrates 3rd party content within given messages and tracking user behavior with said messages and throughout the message platform, Lynn fails to disclose the particular arrangement in the current claims. None of Leonard (US 2009/0106557), Banjara remedy the shortcomings of Lynn, nor would they render any combination obvious.



The closet referenced but not cited prior art, Khoo et al. (US 2007/0038718) discloses
enhancing e-mail messages that have associated preview instructions and has a preview trigger that upon actuation opens a temporary preview window on
the inbox view and displays the preview content in accordance with the preview instructions while the preview trigger is actuated. That allow e-mail senders to associate customized preview content related to an e-mail message, including graphical images, that can be viewed by recipients directly from an e-mail inbox listing without opening the e-mail message itself. 
However, there is no teaching in Khoo about the particular arrangement of the temporal ordering and multiple server arrangement/collaboration of the mail delivery in the current claims.


The closet referenced but not cited prior art, Shaw et al. (US 2001/0005855) is directed to an electronic mail system that displays advertisements to remote users, and in particular, to a system that displays targeted advertisements to remote users when the users are off-line. Shaw’s system and method of the disconnected electronic mail system that displays targeted advertisements to resolve “where the network does not have to decide, as part of the switching process, which mail server is to be
accessed by each user” since many users use the same access number to connect to the network, the network requires capabilities to switch users to the mail server that stores that user's e-mail.
However, there is no teaching in Shaw about the particular features of the vending and integrating of external content into a given email, message authentication, the particular controlling treatment, handling and processing instructions subsequent to message analysis, as captured in claim 2, 10, 20.

After an exhaustive Non-Patent Literature search, the Examiner cites the following document: 
“Tips for Tracking Email Marketing Campaigns”, by Google Analytics Solutions GoogleBlog, March 17, 2009. Pages 1-5. (hereinafter GB)
While GB discloses email marketing campaign tracking techniques through the use of campaign tags, GB fails to disclose the claimed arrangement preceding any campaign tracking/detecting of email delivery, analysis, authentication, and integration of content.

None of the cited art of record teaches or suggests the method of “display the external content selectively integrated into the message based on the instructions; and processing the method regardless as to whether the message comprises the external content embedded within the message when the message is associated with a Hypertext Markup Language (HTML) formatted message or not”, as set forth in claim 2, 10, 20.

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, claims 2-21 are allowed.                    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681